Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This office action is responsive to the amendment filed on August 31, 2022. As directed by the amendment claims 1, 3, 6, 11 have been amended. Thus claims 1-17 remain pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20120026659; hereinafter known as “Kim”) in view of Abreu et al. (US20040242976; hereinafter known as “Abreu”) in view of Hudock (US4623559; hereinafter known as “Hudock”).
Regarding claim 1, Kim teaches a medical temperature monitoring system (See Kim Figure 4A and para [0002]), comprising: 
a thermistor (See Kim Figure 5A part 110, the ceramic chip is equivalent to thermistor, material used in a thermistor is generally a ceramic or polymer) comprising an electrical wire set (See Kim Figure 5A part 120 and see [0075]) having a conductor (See Kim Figure 5A also see [0075], electrically conductive member such as a solder) at a distal end of the wire set configured to sense temperatures to which the thermistor is exposed (See Kim Figure 5A, the thermistor (110) is at distal end of the wire set (120)); 
an electronic circuit in electrical communication with the wire set and the thermistor (See Kim para [0003], the printed circuit board and see [0083], the PCB is connected with the lead wire of the wire set (120), the thermistor (110) is in electrical communication with the circuit (See [0115])); and 	a bead of cured protective material encapsulating the thermistor (See Kim Figure 5A part 130 and 140 encapsulating 110), wherein the bead of cured protective material electrically isolated the conductor sufficient to pass a Hi-Pot test at 500VAC, 0.1mA (See Kim [0119], thickness to withstand a voltage of 100V or higher). 
Kim is silent to configured to convert the temperatures sensed by the thermistor to temperature display signals; 
a display in electrical communication with the electronic circuit for receiving the temperature display signals and displaying temperatures corresponding to the temperature display signals
and the bead of the cured protective material comprising a radiation curable adhesive applied to the thermistor the bead of cured protective material comprising a radiation curable adhesive applied to the thermistor distal end of the wire set and the conductor in an uncured state so that the conductor and adjacent portions of the distal end of the wire set are coated with the protective material in the uncured state and the protective material is then cured to encapsulate the thermistor conductor and the adjacent portions of the distal end of the wire set.
Abreu teaches convert to convert the temperatures sensed by the thermistor to temperature display signals (See Abreu [0316], “the signal is then converted to digital information by processor using processing for determining temperature”); a display in electrical communication with electronic circuit for receiving the temperature display signals and displaying temperatures corresponding to the temperature display signals (See Abreu [0316], output display circuit). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Kim’s system with a display in electrical communication with the electronic circuit for receiving the temperature display signals and displaying temperatures corresponding to the temperature display signals like taught by Abreu to improve Kim’s monitoring system by providing a visual of the temperature reading for practical usage for a user. 
Kim in view of Abreu is silent to and the bead of the cured protective material comprising a radiation curable adhesive applied to the thermistor the bead of cured protective material comprising a radiation curable adhesive applied to the thermistor distal end of the wire set and the conductor in an uncured state so that the conductor and adjacent portions of the distal end of the wire set are coated with the protective material in the uncured state and the protective material is then cured to encapsulate the thermistor conductor and the adjacent portions of the distal end of the wire set.
Hudock teaches the bead of cured protective material comprising a radiation curable adhesive applied to the thermistor distal end of the wire set (See Hudock claim 7, thixotropic agent coating applied to thermistor) and the conductor in an uncured state so that the conductor and adjacent portions of the distal end of the wire set are coated with the protective material in the uncured state (See Hudock Col. 5 lines 48-68, the component which includes disc (thermistor) is coated with the coating composition, the coating composition is a polyester monoacrylate also containing a thixotropic agent, See claims 3 and 7) and the protective material is then cured to encapsulate the thermistor conductor and the adjacent portions of the distal end of the wire set (See Hudock Col. 6 lines 19-23, cure using UV radiation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Kim in view of Abreu with a bead of the cured protective material comprising a radiation curable adhesive applied to the thermistor, the bead of cured protective material comprising a radiation curable adhesive applied to the thermistor distal end of the wire set and the conductor in an uncured state so that the conductor and adjacent portions of the distal end of the wire set are coated with the protective material in the uncured state and the protective material is then cured to encapsulate the thermistor conductor and the adjacent portions of the distal end of the wire set as taught by Hudock to provide Kim’s system with a useful coating composition for application to thermistor with good edge coverage, high temperature stability, and flexibility which provides resistance to cracking upon extended thermal cycling (See Hudock Col 3 lines 19-23). 
Regarding claim 2, Kim teaches the temperature monitoring system (See Kim Figure 4A and para [0002]) wherein the bead has a largest diameter of about 0.09 inches or less (See Kim claim 9, diameter about 0.6mm).
Regarding claim 3, Hudock teaches radiation curable adhesive has viscosity of from about 9,000cP to about 18,000cP in the uncured state (See Hudock Col. 3-4 lines 66-68 and 1-5, viscosity varies based on temperature). 
Regarding claim 4, Hudock teaches the radiation curable adhesive comprises an aliphatic urethane acrylate and monomer blend (See Hudock claim 7, thixotropic agent coating applied to thermistor, col. 4 lines 21-25). 
Regarding claim 5, Hudock teaches the radiation curable adhesive is curable by exposure to light (See Hudock Col. 5 lines 12-18, ultraviolet light).
Claims 6-16 are rejected under 35 U.S.C 103 as being unpatentable over Kim in view of Hudock. 
Regarding claim 6, Kim teaches a thermistor (See Kim Figure 4A and para [0002]), comprising: 
an electrical wire set (See Kim Figure 5A part 120 and see [0075]) having a pair of wires with a thermistor conductor (See Kim Figure 5A also see [0075], electrically conductive member such as a solder) at a distal end of the wires configured to sense temperatures to which the thermistor conductor is exposed (See Kim Figure 5A, the thermistor (110) is at distal end of the wire set (120)); and 
a bead of protective material encapsulating the conductor (See Kim Figure 5A part 130 and 140 encapsulating 110), isolate the conductor sufficient to pass a Hi-Pot test at 500VAC, <0.1mA (See Kim [0119], thickness to withstand a voltage of 100V or higher).
Kim is silent to the protective material comprising a radiation curable adhesive applied to the conductor in an uncured state and then cured to encapsulate the conductor as the bead.
Hudock teaches the protective material comprising a radiation curable adhesive applied to the conductor (See Hudock claim 7, thixotropic agent coating applied to thermistor containing the conductor) in an uncured state and then cured to encapsulate the conductor as the bead (See Hudock Col. 5 lines 48-68, the component which includes disc (thermistor) is coated with the coating composition, the coating composition is a polyester monoacrylate also containing a thixotropic agent, See claims 3 and 7 and See Hudock Col. 6 lines 19-23, cure using UV radiation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Kim with the protective material comprising a radiation curable adhesive applied to the conductor in an uncured state and then cured to encapsulate the conductor as the bead as taught by Hudock to provide Kim’s thermistor with a useful coating composition for application to thermistor with good edge coverage, high temperature stability, and flexibility which provides resistance to cracking upon extended thermal cycling (See Hudock Col 3 lines 19-23). 
Regarding claim 7, Kim teaches the bead has a largest diameter of about 0.09 inches or less (See Kim claim 9, diameter about 0.6mm). 
Regarding claim 8, Hudock teaches the radiation curable adhesive has a viscosity of from about 9,000cP to about 18,000 cP in the uncured state (See Hudock Col. 3-4 lines 66-68 and 1-5, viscosity varies based on temperature).
Regarding claim 9, Hudock teaches the radiation curable adhesive comprises an aliphatic urethane acrylate and monomer blend (See Hudock claim 7, thixotropic agent coating applied to thermistor, col. 4 lines 21-25). 
Regarding claim 10, Hudock teaches the radiation curable adhesive is curable by exposure to light (See Hudock Col. 5 lines 12-18, ultraviolet light).
Regarding claim 11, Kim teaches a method of making a temperature sensor (See Kim para [0012]), comprising the steps of: 
providing an electrical wire set (See Kim Figure 5A part 120 and see [0075]) having a thermistor (See Kim Figure 5A part 110, the ceramic chip is equivalent to thermistor, material used in a thermistor is generally a ceramic or polymer) at a distal end of the wire set configured to sense temperatures to which the thermistor is exposed (See Kim Figure 5A, the thermistor (110) is the distal end of the wire set (120)); 
providing a protective material (See Kim Figure 5A part 130 and 140 encapsulating 110) 
Kim is silent to comprising a radiation curable adhesive in a liquid uncured state having a viscosity; 
dipping the thermistor into the protective material at a speed selected for the viscosity of the protective material in the liquid uncured state to uniformly coat the thermistor with the protective material; 
withdrawing the coated thermistor from the protective material at a speed selected for the viscosity of the protective material in the uncured state while maintaining the thermistor oriented downward to allow for flow of the protective material as coated on the thermistor to be formed into and retained on the thermistor in the configuration of a bead; 
maintaining the coated thermistor in the downward orientation at a temperature selected to maintain adequate viscosity of the protective material forming the bead to prevent dripping of the bead; and 
curing the bead of the protective material by exposing the bead to radiation.
Hudock teaches to comprising a radiation curable adhesive in a liquid uncured state having a viscosity (See Hudock claim 7, thixotropic agent coating applied to thermistor and col. 4 lines 2-4); 
It would be obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Kim with comprising a radiation curable adhesive in a liquid uncured state having a viscosity as taught by Hudock to provide Kim’s method with a useful coating composition for application to thermistor with good edge coverage, high temperature stability, and flexibility which provides resistance to cracking upon extended thermal cycling (See Hudock Col 3 lines 19-23). 
Hudock further teaches dipping the thermistor into the protective material at a speed selected for the viscosity of the protective material in the liquid uncured state to uniformly coat the thermistor with the protective material (See Hudock Col. 5 lines 48-68, the component which includes disc (thermistor) is coated with the coating composition, the coating composition is a polyester monoacrylate also containing a thixotropic agent, See claims 3 and 7); 
withdrawing the coated thermistor from the protective material at a speed selected for the viscosity of the protective material in the uncured state while maintaining the thermistor oriented downward to allow for flow of the protective material as coated on the thermistor to be formed into and retained on the thermistor in the configuration of a bead ((See Hudock Col. 5 lines 48-68, gravitational flow downward); 
maintaining the coated thermistor in the downward orientation at a temperature selected to maintain adequate viscosity of the protective material forming the bead to prevent dripping of the bead (See Hudock Col. 6 lines 1-15 and Col 6. Lines 19-30 temperature of 150); and 
It would be obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Kim a method consisting of dipping the thermistor into the protective material at a speed selected for the viscosity of the protective material in the liquid uncured state to uniformly coat the thermistor with the protective material, withdrawing the coated thermistor from the protective material at a speed selected for the viscosity of the protective material in the uncured state while maintaining the thermistor oriented downward to allow for flow of the protective material as coated on the thermistor to be formed into and retained on the thermistor in the configuration of a bead, and maintaining the coated thermistor in the downward orientation at a temperature selected to maintain adequate viscosity of the protective material forming the bead to prevent dripping of the bead as taught by Hudock to provide Kim’s method with a thermistor which is evenly covered because of the gravitational flow downward of the composition resulting in withdrawal from the edges at the top of the device (See Hudock Col. 5 lines 64-68). 
Hudock further teaches curing the bead of the protective material by exposing the bead to radiation (See Hudock Col. 6 lines 23-26, ultraviolet radiation).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Kim with curing the bead of the protective material by exposing the bead to radiation as taught by Hudock to provide Kim’s method with a curing technique using ultraviolet radiation which is sufficient to cause gelation of the coating composition (See Hudock Col. 6 lines 19-23). 
Regarding claim 12, Kim teaches the bead has a largest diameter of about 0.09 inches or less (See Kim claim 9, diameter about 0.6mm).
Regarding claim 13, Hudock teaches protective material has viscosity of from about 9,000cP to about 18,000cP in the uncured state (See Hudock Col. 3-4 lines 66-68 and 1-5, viscosity varies based on temperature).
Regarding claim 14, Hudock teaches the radiation curable adhesive comprises an aliphatic urethane acrylate and monomer blend (See Hudock claim 7, thixotropic agent coating applied to thermistor, col. 4 lines 21-25).
Regarding claim 15, Kim teaches after curing the bead of protective material electrically isolates the conductor (See Kim [0075] [0116], See Kim Figure 5A also see [0075], electrically conductive member such as a solder) sufficient to pass a Hi-Pot test at 500VAC, <0.1mA (See Kim [0119], thickness to withstand a voltage of 100V or higher).
Regarding claim 16, Hudock teaches the step of curing the bead of the protective material by exposing the bead to radiation comprises exposing the bead to light (See Hudock Col. 5 lines 12-18, ultraviolet light).
Claim 17 is rejected under 35 U.S.C 103 as being unpatentable over Kim in view of Hudock as applied in claim 11, in view of Ramzipoor et al. (US20100004734A1; hereinafter known as “Ramzipoor”).
Regarding claim 17, Kim teaches the method (See Kim para [0012]) Kim is silent to where in the step of dipping the thermistor into the protective material comprises dipping the thermistor with a multidirectional motion. 
Hudock teaches the step of dipping the thermistor into the protective material comprises dipping the thermistor (See Hudock Col. 5 lines 48-68, gravitational flow downward). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Kim a method consisting of dipping the thermistor into the protective material as taught by Hudock to provide Kim’s method with a thermistor which is evenly covered because of the gravitational flow downward of the composition resulting in withdrawal from the edges at the top of the device (See Hudock Col. 5 lines 64-68). 
Kim in view of Hudock is silent to multidirectional motion. Ramzipoor teaches with a multidirectional motion (See Ramzipoor [0105], a multidirectional dipping process). It would be obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Kim in view of Hudock with dipping the thermistor with a multidirectional motion as taught by Ramzipoor to improve Kim’s thermistor coating method by utilizing a process which would create a more uniform coating (See Ramzipoor [0105]).
Response to Arguments
Applicant’s argument filed August 31, 2022 with respect to rejection of claims 1-5 and 6-16 and 17 under 35 U.S.C. 103 specifically regarding “Araki does not teach radiation curable adhesive applied to a thermistor” has been fully considered and is persuasive; however, a new ground of rejection has been made in view of Hudock (US4623559A1). Hudock teaches a radiation curable adhesive applied to a thermistor (See Hudock Col. 5 lines 48-68 and claim 7). Hudock further teaches additional limitations to the amendment of claim 1 regarding the bead of the cured protective material comprising a radiation curable adhesive applied to the thermistor the bead of cured protective material comprising a radiation curable adhesive applied to the thermistor distal end of the wire set and the conductor in an uncured state so that the conductor and adjacent portions of the distal end of the wire set are coated with the protective material in the uncured state and the protective material is then cured to encapsulate the thermistor conductor and the adjacent portions of the distal end of the wire set (See Hudock Col. 5 lines 48-68). In response to applicant's argument that “Kim does not teach passing a HiPot test above 500 VAC”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The limitation “passing a HiPot test above 500 VAC” is not a structural difference. Kim teaches a cured protective material encapsulating the thermistor (See Kim Figure 5A part 130 and 140 encapsulating 110) wherein the bead of cured protective materially isolates the conductor (See Kim [0075][0116]). Kim’s bead of cured protective material has a conductor with a thickness to withstand a voltage of 100V or higher (See Kim [0119]), therefore Kim’s bead of cured protective material is capable of passing a HiPot test above 500 VAC. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/M.R.K./Examiner, Art Unit 3791